Madsen, C.J.
¶37 (concurring) — I agree with the majority that in this action under RCW 10.01.160(4) for remis*612sion of discretionary costs that were imposed as part of Briana Wakefield’s judgment and sentence, the trial court committed reversible error by failing to consider whether enforced payment of such legal financial obligations (LFOs) would impose “manifest hardship” on defendant. See majority at 605-06. I further agree that in this remission action, the trial court erred in disregarding defendant’s eligibility for “ ‘needs-based, means-tested assistance’ ” when evaluating her ability to pay. See majority at 606-07 (discussing GR 34 and quoting State v. Blazina, 182 Wn.2d 827, 344 P.3d 680 (2015)). These state law considerations resolve this case, and the majority’s discussion of these state law matters provides sufficient guidance for resolution of future similar remission actions under RCW 10.01.160(4). Accordingly, in my view, this court need not address federal law concerning the protected status of Social Security disability benefits to resolve this case. Thus, the majority’s discussion in Part 3 concerning such matters is unnecessary; it is also questionable and may have unintended consequences.
¶38 In Part 3, the majority cites with approval a Montana Supreme Court decision that purportedly interprets federal protections for Social Security disability benefits to mean that such benefits may not be included when a court considers a person’s total income for purposes of calculating the monthly amount he could pay in LFOs. See majority at 608-09 (citing State v. Eaton, 2004 MT 283, 323 Mont. 287, 293, 99 P.3d 661). But another state court has held that Social Security benefits “may be considered” by a trial court in determining a defendant’s total financial picture and his ability to pay restitution. Kays v. State, 963 N.E.2d 507, 510-11 (Ind. 2012). Further, consistent with the notion that consideration of Social Security monies is not prohibited when assessing a person’s total financial picture and ability to pay LFOs, another state court has held that “social security benefits that are reasonably traceable retain their exemption even if they are commingled with other nonex*613empt funds in the same bank account,” In re Estate of Merritt, 272 Ill. App. 3d 1017, 1021, 651 N.E.2d 680, 209 Ill. Dec. 502 (1995); and at least one federal district court has acknowledged that there is case law support for the proposition that nonexempt funds, even if commingled with Social Security benefit monies, are not protected from levy or attachment. See Smith v. Accenture U.S. Grp. Long-Term Disability Ins. Plan, No. 05 C 5942, 2006 WL 2644957, at *4, 2006 U.S. Dist. LEXIS 68971, at *12-13 (N.D. Ill. Sept. 13, 2006) (court order) (citing Merritt and Dionne v. Bouley, 757 F.2d 1344 (1st Cir. 1985)).
¶39 As can be seen, the reach of federal protections for Social Security disability benefits and how such protections may affect the trial court’s calculation affecting availability of nonprotected funds is debatable, and, as noted, we need not resolve such issues to decide this case. Because the majority’s discussion in Part 3 approves an expansive reading of federal protection for Social Security benefits that is questionable and may yield unintended consequences in a future case, and is not necessary to resolve the present case, I do not support Part 3 of the majority opinion.
¶40 With these observations, I concur.